DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 9/15/21 have been received. Claims 1, 2, 3, and 8 have been amended. Claim 11 is new.
Claim Rejections - 35 USC § 112
3.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on  claims 3, 4, 8 and 9 is  withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Ando (JP2014220089(A)) as cited in IDS dated 12/3/19 on claim(s) 1, 8, and 9 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Ando (JP2014220089(A)) as cited in IDS dated 12/3/18 in view of Koetting et al. (US 2011/0052959) on  claims 2 and 3 is/are withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Ando (JP2014220089(A)) as cited in IDS dated 12/3/18  on  claims 5, 10, 6,  and 7 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Reilly on 10/19/21.
The application has been amended as follows.
8.	Claim 1 has been amended to: A battery module, comprising: 
a cell stack defined by a stack of a plurality of battery cells, the plurality of  battery cells in the cell stack collectively defining a lower surface of the cell stack; and 
a module housing configured to accommodate the cell stack and having a lower housing, a pair of side housings, a pair of front and rear housings, and an upper housing for respectively covering a lower portion, both side portions, front and rear portions, and an upper portion of the cell stack, 
wherein the lower housing includes: 
a base plate configured to extend alongside the lower surface of the cell stack;
a spacer interposed between the cell stack and the base plate and configured to partially cover the lower surface of the cell stack so that an empty space is defined between the cell stack and the base plate, an upper boundary of the empty space being defined by the lower surface of the cell stack;
plurality of  battery cells via the lower surface of the cell stack; and
a discharge tube connected to the spacer to discharge the cooling medium from the empty space and the spacer.
Allowable Subject Matter
9.	Claims 1-11 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a battery module, comprising  a cell stack defined by a stack of a plurality of battery cells, the plurality of  battery cells in the cell stack collectively defining a lower surface of the cell stack; and  a module housing configured to accommodate the cell stack and having a lower housing, a pair of side housings, a pair of front and rear housings, and an upper housing for respectively covering a lower portion, both side portions, front and rear portions, and an upper portion of the cell stack, wherein the lower housing includes a base plate configured to extend alongside the lower surface of the cell stack; a spacer interposed between the cell stack and the base plate and configured to partially cover the lower surface of the cell stack so that an empty space is defined between the cell stack and the base plate, an upper boundary of the empty space being defined by the lower surface of the cell stack; a supply tube connected to the spacer to supply a cooling medium to the empty space through the inside of the spacer so that the cooling medium comes into direct contact with the plurality of  battery cells via the lower surface of the cell stack; and a discharge tube connected to the spacer to discharge the cooling medium from the empty space and the spacer.

11.	The following is an examiner’s statement of reasons for allowance for the invention in independent claim 11: Previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 6/15/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724